Title: To John Adams from Mercy Otis Warren, 28 July 1807
From: Warren, Mercy Otis
To: Adams, John


(Lettr. 2)
Sir,
Plymouth Ms. July 28th: 1807.

Before I had an opportunity to forward my reply to yours of July 11th: I received another letter under date July 20th containing twenty pages, in which so many demands are made and so many threats denounced, that a total silence might be construed dismay.
My thread of existence in this evanescent state is too far spent for me again to enter on political discussion; yet, I think it my duty to observe upon this letter, so far as is necessary to vindicate my own veracity, and to confute the unfounded charges contained therein, and repel the assertions that my pen has been guided by a malignant heart.
You have observed in your letter of July 11th: that “in the spirit of friendship” you shall select passages “relative to yourself, without attending to order, but take them up as they occur by accident.” I perhaps may do the same thing, yet wish to be a little more methodical, therefore, I advert to the first time I have mentioned you in my historic work. You have grievously complained that you have been so long neglected, and that your appearance on the theatre of politics was not recorded until the Year one thousand seven hundred, and seventy-four.—Perhaps it would not have been done so early, had it not been for the extraordinary exigencies of the times, when I thought it would be an honor to Mr Adams or any other man to be mentioned on the list of Govr Gage’s negatived Counsellors. In this List, the names of Governor Bowdoin, Dr: Winthrop, Colo. Otis and Mr John Adams were particularly designated as “distinguished for their attachment to the ancient Constitution, and their decided opposition to the present Ministerial measures.”
In the page complained of, 131, Vol. 1st, it may be observed there are only four lines relative to Mr Bowdoin, seven to Dr Winthrop, one to Colo: Otis, and four to John Adams, Esqr:. It may be noticed there is only one line of my own father at this period, and no more than nine throughout the whole work, though his abilities, his firmness, and his long services to his country were universally acknowledged. He had been a Counsellor for many Years, and was very eminent as a professional man, as a patriot, and as a Christian,—yet is only incidentally and concisely mentioned by his daughter, as have been many other gentlemen without any charges of partiality or malignancy.
I am so much at a loss for the meaning of very many of your paragraphs, and the rambling manner in which your angry and indigested letters are written, that I scarcely know where to begin my remarks.
I never had the wish to enter into a discussion of your motives of action while President of the United States, nor to give a particular detail of an Administration that rendered you unpopular indeed.—This may be done by some one of that large majority of the people whose suffrages removed you from Presidential rank and placed another in the Chair.—I have frequently vindicated you as acting with honest intentions, however you might have been mistaken or have varied from some Gentlemen possessed of equal abilities, honor, and honesty with yourself. Had not Mr. Adams been suffering under suspicions that his fame had not been sufficiently attended to, or that his character was not invulnerable, he would not have put such a perverse construction on every passage where he is named, in a work in which the author aimed to do him compleat justice.
A striking instance of this appears, when you say, “The grave and solemn philosophical reflections in this and page 393, Vol. 3d are calculated to give more formality and a more aggravated character to the gloomy defamation in several paragraphs.”—My soul shrinks from such a charge.—The solemn or philosophical reflections annexed to the paragraphs where his change of sentiment have been mentioned were designed to throw a charitable veil over the general weakness of human nature, and to extenuate Mr Adams’s  conduct where the writer thought political errors and deviations had been apparent.—
I shall however, answer such parts of your letter, notwithstanding its prolixity, in a manner that may or ought to restore your tranquillity. If it does not, it will exculpate me from the imputation of “falshood or malignancy.”—
You complain that I have asserted that a partiality for Monarchy appeared in your conduct. This fact you deny, and entreat me to bring forward the evidences which I suppose will warrant the assertion.—The assertion was not founded on vague rumor, nor was it the result of any scattered and dubious expressions through your defence of the American Constitutions, that might warrant such a suspicion,—but from my own judgment and observation soon after your return from Europe in the Year 1788.—There certainly was then an observable alteration in your whole deportment and conversation.—Many of your best friends saw, felt, and regretted it.
If time has not weakened your memory, you will recollect many instances of it yourself. I will remind you of a few.—Do you not remember an interview at Cambridge, soon after your return from England, when his Lady and myself met you walking up to Mr Gerry’s?—We stop’d the carriage and informed you, that Mrs. Gerry and myself were engaged to take tea with Madam Winthrop.—You returned and took tea with us at the house of that excellent Lady.—You will remember that Mr Gerry’s carriage was sent for me in the edge of the evening.—You took a seat with me and return’d to Mr Gerry’s.—Do you not recollect Sir, that in the course of conversation on the way, you replied thus to something that I had observed,—“It does not signify, Mrs Warren to talk much of the virtue of Americans;—we are like all other people, and shall do like other nations, where all well regulated governments are Monarchic.”—I well remember my own reply,— “that a limited Monarchy might be the best government, but that it would be long before Americans would be reconciled to the idea of a King.”
Do you not recollect, that a very short time after this, Mr Warren and myself made you a visit at Braintree? The previous conversation in the evening, I do not so distinctly remember, but in the morning at breakfast at your own table, the conversation on the subject of monarchy was resumed.—Your ideas appeared to be favorable to monarchy, and to an order of nobility in your own country.—Mr Warren replied,—“I am thankful that I am a plebeian.”—You answered,—“No Sir, you are one of the Nobles,—there has been a natural Aristocracy here ever since the Country was settled,—your family at Plymouth, Mrs Warrens at Barnstable, and many others in very many places that have kept up a distinction similar to Nobility.”—This conversation subsided by a little mirth.
Do you not remember that after breakfast, You and Mr Warren stood up by the window and conversed on the situation of the country, on the Southern States, and some principal characters there?—You, with a degree of passion exclaimed,—“They must have a master;”—and added by a stamp with your foot—“By God they shall have a Master.”—In the course of the same morning, you observed that you “wished to see a Monarchy in this Country, and an hereditary one too.”—To this you say I replied as quick as lightning,—“And so do I too.”—If I did, which I do not remember, it must have been with some additional stroke, which rendered it a sarcasm. You added with a considerable degree of emotion, that you hated frequent elections—that they were the ruin of the morals of the people—that when a youth, you had seen more iniquity practised at a town-meeting for the purpose of electing Officers, than you had ever seen in any of the Courts in Europe—.
Those conversations were not disseminated by us,—we were too much hurt by the apparent change of sentiment and manner—they were concealed in our own bosoms until time should develope the result of such a change in such a man.—Is not the above sufficient to warrant every thing that I have said relative to your monarchic opinions?—Had you recollected the conversation alluded to above, you would not have asserted on your faith and honor, that every sentiment in a paragraph you refer to is “totally unfounded.”—
On your return from Europe it was generally thought that you looked coldly on your republican friends and their families, and that you united yourself with the party in Congress who were favorers of Monarchy;—that the old tories denominating themselves federalists gathered round you,—and did not your Administration while in the Presidential Chair evince, that you had no aversion to the usages of Monarchic Governments?—Sedition, Stamp, and Alien Laws—a standing Army, House and Land Taxes, and loans of money at an enormous interest, were alarming symptoms in the American Republic— and Your removal from the Chair by the free suffrages of a majority of the people of the United States, sufficiently evinces that I was not mistaken when I asserted that a  “large portion” of the inhabitants of America from New Hampshire to Georgia, viewed your political opinions in the same point of light in which I have exhibited them, and considered their liberties in imminent danger without an immediate change of the Chief Magistrate. However, I never supposed that you had a wish to submit again to the monarchy of Great Britain, or to become subjugated to any foreign sovereign. An American monarchy with an American Character at its head would, doubtless, have been more pleasing to yourself. The veracity of an historian is his strongest base,—and I am sure I have recorded nothing but what I thought I had the highest reason to believe.— If I have been mistaken, I shall be forgiven—and, if there are errors, they will be candidly viewed by liberal-minded and generous readers.
If you have a copy as doubtless you have I advise you to re-peruse the fourth and fifth pages of your Letter of July 20th: when I think, in a cooler moment you must be ashamed of the very angry and virulent expressions, poured out with the rapidity of a cataract against Mr Warren, myself, and my family.—You there say, that Mr Warren in a conversation with Mr Samuel Adams once charged you with corruption.—If he did which I very much doubt, he did not charge you as being corrupted by British Gold.—But, if he thought the pure principles of republicanism were contaminated in your breast, it is not strange that a man of his integrity and uniformity, should regret it, and express in any manner he thought proper, his surprize at so unexpected a change.—When you say, “Corruption is a charge that you cannot and will not bear,” Mr Warren is not shaken by your angry epithets or vindictive resolutions. Your ebullitions of passion may pass by without disturbing his tranquillity.
But why is Mrs Warren so indecently attacked?—You ask her in this petulant page, what you are to think of her history? I answer by asking another question which it has been said is common among New-Englanders,—What is Mrs Warren to think of your comments? I readily tell you she thinks them the most captious, malignant, irrelevant compositions that have ever been seen among criticisms from Zoilus to the Sage of Mount Wollaston. If you can infer from a history so impartially and candidly written, that myself or my family, have been the propagators of all the ridiculous stuff you mention, previous to Mr Jefferson’s election, I believe you are the only man in the United States that would draw such an absurd conclusion.
You have asked, “Am I to attribute to the Warren family the honor that was done me in the back parts of Pensylvania and in Kentucky, of being hanged in effigy by the side of Mr Jay, with a purse of English Guineas in my hand?”—Be assured Sir, the Warren family have said or done little about you for many years, and I believe have generally observed a great degree of delicacy when they have occasionally thought it necessary to mention your name: nor did they ever hear of the royal alliances of your children, the stories of the German Boors, or the burning in effigy, until you detailed them in not a very polite letter to Mrs. Warren.
There is a long list of items in your letter of July 27th just come to hand, which you say, Mrs. Warren ought to have remembered. I do remember your writings previous to the Year 1774, as well, as those of Dr. Mayhew, Mr Dickinson, and Mr Otis, all of which had an happy effect in our country and will never be forgotten, though no historian may take them up in detail. I do remember my first acquaintance with you, which commenced a short time previous to the Stamp Act. I do remember an increasing regard and esteem of myself and my husband, towards a young Gentleman who appeared to be warmly attached to the rights of America, and well qualified to assist in bringing forward her independence, if necessity should impel the effort. But, I do not remember that my brother James Otis ever predicted, as you assert he did, that “John Adams would one day be the greatest man in North America.”
But I well remember the critical period when your friends at the Plymouth fire-side, where you have spent many a pleasant hour, first named and brought you forward as a suitable character for a councillor. The project succeeded to our wishes, and Dr Winthrop and Yourself came in together, through the influence of a friend—a friend who was very sensible of your capacity and abilities for rendering service to your country, but among his many respectable acquaintance of that day, he had not anticipated, nor do I believe that any of them had, that “Mr Adams would one day be the greatest man in North America.”
The frequent negative of men of merit by the royal Governors Hutchinson and Gage, and yourself marked among them, led me to think it a proper period to introduce you, as then on a public theatre which would exhibit to the world the most important and interesting events.
But I do not remember that ever Mr Warren stood in need of your assistance to promote his popularity against Deacon Foster or any other man.—There was not a man who more generally possessed the confidence of the people of the Massachusetts for very many years than Mr Warren;—nor is there one in the United States who has been more uniform in his conduct and more faithful to the interests of his country than this Gentleman, whose long services are recollected with gratitude by most of his cotemporaries.
You also remind me of the long and friendly correspondence that subsisted between us for many years. I well remember the warm and affectionate expressions of regard, on account of your talents, patriotism, and friendship at that time.—These letters you observe, are not lost;—I have never been ashamed of them;—neither are your former letters lost,—nor do I intend your more recent ones shall ever be lost;—they shall be safely deposited for future use, if occasion shall require it.
I have attended to several of the grievances complained of in the long and laborious letter before me, & have noticed some unimportant things in a letter which immediately followed; but I must be excused from entering on a discussion of your principles of the American Revolution, or whether you have or have not ever appeared to “have relinquished the Republican system.”—This subject comprizes fourteen pages of Yours, and as I can see no pleasure or benefit in dwelling on such a theme, or following a thread spun out to such a length, it shall not at present be attempted by,
Mercy Warren